Citation Nr: 0728885	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.

Entitlement to an increased rating for lumbar back strain 
with arthritis, which is currently rated 20 percent 
disabling.

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for an 
increased rating for PTSD.  A March 2005 rating decision of 
the RO in Nashville, Tennessee, increased the veteran's 
rating for PTSD to 50 percent.

In a March 2002 statement, it appears the veteran was 
requesting a compensable rating for service-connected scars, 
but this issue was never adjudicated.  This matter is 
REFERRED to the RO in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
hallucinations, insomnia, nightmares, depression, flashbacks, 
irritability, difficulty being in large groups, and Global 
Assessment of Functioning (GAF) scores ranging from 45 to 70.

2.  The veteran's service-connected PTSD has not been 
manifested by symptoms such as suicidal ideation, obsessional 
rituals, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
inability to establish and maintain effective relationships, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims his PTSD has increased in severity and he 
is entitled to a rating in excess of 50 percent.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In August 2004, prior to the March 2005 rating decision 
granting the veteran an increased rating, the veteran was 
advised as to what evidence VA was responsible for obtaining 
and what evidence the veteran should submit, including the 
fact that he is responsible for supporting his claim with 
appropriate evidence and that he should submit any evidence 
not in the possession of the Federal government.  He was also 
informed as to the type of evidence which would support his 
claim.  The letter, in essence, advised him to submit any 
evidence he might have in his possession or identify any 
evidence that might support his claim, although it did not 
specifically set forth that advice in those words.  The 
veteran clearly understood he could submit evidence on his 
own behalf, as he submitted several statements about the 
severity of his PTSD.  The August 2004 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1), and he was asked for any evidence in his 
possession in a letter of July 2005.  See 38 U.S.C.A. 
§ 5103(a).

The veteran has not been provided with notice regarding the 
effective date and disability evaluations available.  As the 
veteran has already been granted service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Complete notice was provided prior to the final adjudication 
of the claim in the March 2005 rating decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The notice provided 
met both the law and the spirit of VCAA.  The timing of the 
notice did not affect the essential fairness of the 
adjudication or prejudice the veteran, since he was 
subsequently granted an increased rating.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded a VA examination.  VA 
afforded the veteran an opportunity to submit any additional 
evidence and to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for an Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation sole on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Where PTSD results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is 
assigned.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).

The veteran underwent a VA examination in May 2003.  The 
veteran complained that being around large groups of people 
exacerbates his PTSD symptoms, causing him to become 
occasionally tearful and nervous.  There was no impaired 
thought process, though the veteran complained of occasional 
visual hallucinations as he is falling asleep.  He denied 
suicidal ideations, and could maintain his personal hygiene.  
His speech was normal and was not illogical or obscure.  He 
did not complain of panic attacks or present with depression 
or a depressed mood.

During a September 2004 VA examination, the veteran 
complained of persistent insomnia, depression, nightmares 
occurring almost nightly, and audio and visual 
hallucinations.  The examiner noted no evidence of psychosis.  
The veteran was able to converse rationally, coherently, and 
appropriately.  The examiner noted that many of the symptoms 
reported are through history given by the veteran only.  The 
veteran was described as totally unemployable due to both 
physical and mental conditions.

VA treatment records are consistent with the May 2003 and 
September 2004 VA examinations.  The veteran complained of 
insomnia, irritability, nightmares, hallucinations, 
flashbacks, isolation, and paranoia, but no other affective, 
cognitive, or perceptual disturbances were identified.  His 
thought process was logical and memory was grossly intact and 
he had no delusions or obsessions.  He denied self-
destructive, suicidal, or homicidal ideations.  In January 
2004, the veteran stated that he had one suicidal ideation 
the year before but no plan.

A psychological assessment in August 2005 noted that the 
veteran was adequately groomed, cooperative, and could 
maintain a good rapport.  He evidenced fair insight, 
judgment, and decision-making abilities.  The veteran 
reported hallucinations, resulting in him carrying a 
flashlight at night.  The examiner noted severe symptoms of 
depression.

The veteran's symptoms do not rise to the level of severity 
required for a 70 percent rating.  Although he is unable to 
work, this has been attributed to his numerous physical 
conditions, as well as his PTSD.  The veteran denied suicidal 
ideations, except for one report of a suicidal ideation a 
year previous.  An examiner found he does not obsess.  His 
speech has been described as coherent, rational, appropriate, 
and not impaired throughout the record.  Although the veteran 
was diagnosed with depression, it appears he can still 
function independently and there is no evidence that he 
behaves inappropriately.  At most, he becomes occasionally 
tearful and nervous when in a large group.  While he 
complained of irritability, there is no indication that the 
veteran is unable to control his impulses, and he was noted 
to have fair insight, judgment, and decision-making 
abilities.  His personal appearance and hygiene were good.  
The fact that he was able to repair his relationship with his 
ex-wife to the point that the live together again suggests 
that he is able to establish and maintain effective 
relationships.

The Board notes that hallucinations such as those reported by 
the veteran are associated with a 100 percent rating for 
PTSD.  However, the veteran's thought process is not 
impaired, he denies any self-destructive, suicidal, or 
homicidal ideations, examiners have found he can perform his 
activities of daily living, that his hygiene is good, and 
that his memory is good, although he has some trouble 
concentrating.  A 100 percent rating is not appropriate.

The veteran contended in August 2004 that the Global 
Assessment of Functioning (GAF) score of 55 assigned in May 
2003 reflects his symptoms more accurately than other, higher 
scores.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of between 41 
and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  A score of 51-
60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 61-70 illustrates "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  The veteran has been 
assigned GAF scores between 45 and 70.  He exhibits moderate 
symptoms similar to those associated with the higher scores 
which were assigned to him the majority of the time.  These 
symptoms include insomnia, nervousness in large groups, 
flashbacks, and nightmares.  He is able to maintain a 
relationship with his ex-wife and does not contend that he 
has conflicts with peers or had trouble working with others 
while employed.  

In summary, the manifestations contemplated for a 70 percent 
rating are not present.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 50 
percent for post concussion syndrome with post-traumatic 
stress disorder are not met.  


ORDER

The claim for a rating in excess of 50 percent for PTSD is 
denied.


REMAND

As noted above, the veteran has appealed the issues of an 
increased rating for lumbar strain with arthritis and TDIU.  
A statement of the case (SOC) has not been issued on these 
claims and they are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2006), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative. 38 C.F.R. § 19.26 (2006). 

Because the RO has not granted either claim with regard to 
the veteran's increased rating for lumbar strain with 
arthritis and TDIU, and the veteran has not withdrawn those 
appeals, an SOC must be issued.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case on the 
issues of increased rating for lumbar 
strain with arthritis and TDIU. Advise the 
veteran of the need to timely file a 
substantive appeal to perfect the appeals. 
The appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

Thereafter, the appeal should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 


